REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, Huffer (US 2009/0172890) in view of Trenkwalder (DE 19906190), because while the prior art teaches glutaraldehyde tanning methods, the prior art does not teach or fairly suggest either the claimed first tanning bath consisting of the claimed components or the claimed second tanning bath consisting of the claimed components. Huffer requires the presence of a mixture of at least one C3-C12 dicarboxylic acid and a further acidic compound selected from C1-C3-mono or C3-C13=2 dicarboxylic acids which is prohibited by the consisting language of applicant’s claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761